Bartlett, J.
(dissenting):
I am unable to concur with the majority of -the court, in the conclusion that the respondent’s premises are used "both for religious and school purposes in such a sense as to entitle them to exemption from taxation. The statute requires an exclusive use of the huild.ing in such a case as this,, for religious purposes, or as a schoolhouse, or other seminary of learning. (Laws of 1852, chap. 282.) I do not think the Bowery branch of the Young Men’s Christian Association is either a school-house or seminary of learning in the statutory sense, nor does it seem to me that an exclusive use for religious purposes is made out by showing that there are religious exercises there every Sunday and prayer meetings on Thursday, when it also appears that the building is chiefly devoted to the physical, intellectual and social improvement, mainly by secular means, of the young men- who become members of the associatiori.
Judgment affirmed with costs.